Citation Nr: 1142354	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes.

3.  Entitlement to a separate (compensable) evaluation for a post-operative surgical scar, residual of right bunionectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1983.  He died in December 2009, and the appellant is his daughter, who was substituted as the claimant.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2001 and April 2002 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2001 rating decision, the RO: (1) granted a temporary 100 percent evaluation for right hallux valgus with degenerative changes for the period from February 12, 2001 to April 30, 2001, pursuant to 38 C.F.R. § 4.30; and (2) returned the Veteran's rating for right hallux valgus with degenerative changes to 10 percent, as this disability had previously been rated, effective May 1, 2001.  The Veteran perfected his appeal with regard to the 10 percent disability rating assigned as of May 1, 2001.

In the April 2002 rating decision, the RO denied a rating in excess of 10 percent for left hallux valgus with degenerative changes.  Following a timely notice of disagreement submitted in July 2002, and a statement of the case issued on January 18, 2005, the Veteran's representative submitted a statement on March 28, 2005 which was construed by the RO as an untimely substantive appeal.  In a November 2006 letter, the RO notified the Veteran that his substantive appeal was untimely.  

In March 2004, the Veteran testified at a Central Office hearing before a former Veterans Law Judge (VLJ) who is no longer employed by the Board.  Thereafter, in July 2004, the Board remanded this case to the RO for further development.  The Veteran was notified by an April 2008 letter that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  The Veteran elected to have another Central Office hearing and was scheduled to present testimony at such a hearing in July 2008.  However, he failed to report to the scheduled hearing.

In August 2008, the Board denied entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes (to include consideration of entitlement to a separate (compensable) evaluation for a post-operative surgical scar, as a residual of a right bunionectomy), and determined that the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes was not a part of the current appeal.  In February 2010, the Court issued an Order granting a Joint Motion for Remand, vacated the August 2008 Board decision, and issued a mandate.  However, later the same day in February 2010, the Court issued an Order recalling the mandate.  In August 2010, the Board dismissed the appeal due to the death of the Veteran.  However, in October 2010, the Board vacated its August 2010 decision in light of the Court recalling its February 2010 mandate.

Later in October 2010, the Court issued an Order granting a motion to substitute the Veteran's daughter as the appellant in light of the Veteran's death.  Thereafter, in February 2011, the Court issued an Order granting a Joint Motion for Remand, instructing the Board to: (1) readjudicate the issue of entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes (to include consideration of entitlement to a separate evaluation for the post-operative surgical scar); and (2) consider the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes in light of the Court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2011, the Board assumed jurisdiction of the additional issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes, pursuant to Percy, and remanded the case for additional development.  After taking further action, the Appeals Management Center (AMC) in Washington, DC confirmed and continued the prior evaluations.

The Board's present decision is limited to the matter of entitlement to a separate (compensable) evaluation for the post-operative surgical scar.  For the reasons set forth below, the remainder of the appeal is being REMANDED to the RO, via the AMC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran underwent a bunionectomy of the right foot in February 2001, for treatment of service-connected hallux valgus.

2.  The scar resulting from the Veteran's right bunionectomy is shown to have been tender and painful on examination; the scar is not shown to have been poorly nourished, with repeated ulceration, unstable, or otherwise causative of limitation of function, separate and apart from the underlying hallux valgus.  Nor is it shown to have occupied an area exceeding six square inches (39 square centimeters).


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent disability rating, but no higher, for a post-operative surgical scar, residual of right bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7803, 7804, 7805 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in August 2004, September 2005, and March 2006.  Those letters advised the Veteran of what information and evidence is needed to substantiate claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability had on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2006 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and/or the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA treatment records and examination reports.

In addition, the Board notes that the case was remanded in July 2011 to obtain relevant VA treatment records.  Those records have now been obtained and are associated with the claims file.  Thus, the requirements of the remand were accomplished with respect to the matter being decided herein, and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although, as indicated, the Board is remanding other issues on appeal for additional development, there is no reasonable possibility that the development sought will produce evidence bearing any more favorably on the matter being decided herein.  To defer adjudication of this matter would serve no useful purpose.  Indeed, it would serve only to further delay the adjudication of the claim, with no possibility of additional benefit flowing to the appellant.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant (who now stands in the Veteran's shoes).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Scars are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118.  By regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for rating skin diseases, to include scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  See Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 (July 31, 2002).

Prior to August 30, 2002, a 10 percent rating was warranted for superficial scars that were poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 10 percent rating was also warranted for superficial scars that were tender and painful on objective demonstration.  Diagnostic Code 7804.  In addition, scars could be rated on the basis of limitation of function of affected parts.  Diagnostic Code 7805.

Under Diagnostic Code 7801, as revised effective August 30, 2002, scars-other than those of the head, face, and neck-that are deep or cause limited motion, are rated under Diagnostic Code 7801.  Under that code, a 10 percent rating is warranted if the area or areas affected exceed 6 square inches (39 square cm.). Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2008).

Superficial scars-other than those of the head, face, and neck-are rated under revised Diagnostic Codes 7802, 7803, and 7804.  Under the applicable version of Diagnostic Code 7802, a 10 percent rating is warranted if the scar, or scars, cover(s) an area, or areas, of 144 square inches (929 square cm.) or more, but do not cause limited motion.  For purposes of that code, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, are to be separately rated and combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2008).  Ten percent ratings are also warranted under Diagnostic Codes 7803 and 7804 for superficial scars that are unstable or that are painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage, and an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  Other scars may be rated on the basis of limitation of function of the affected part(s).  Diagnostic Code 7805.

 (The Board parenthetically notes that further amendments to the criteria applicable to the evaluation of scars became effective on October 23, 2008, while the Veteran's appeal was pending.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011)).  However, those amendments apply only to applications for benefits received by VA on or after October 23, 2008.  Id.  Inasmuch as the Veteran's claim for increase was received prior to that date, the amendments are not applicable.)

In the present case, the Board finds that the evidence supports the assignment of a separate 10 percent rating for the Veteran's post-operative right bunionectomy scar.  On formal VA compensation examinations in May 2001, February 2002, and November 2005, the scar was consistently described as "tender" or "painful."  Although there is limited evidence to suggest otherwise-specifically, in the form of an October 2007 VA clinical report describing the scar as "nontender"-the Board is persuaded that the evidence, considered in its totality, gives rise to a reasonable doubt on the question of whether the requirements for a compensable rating under the applicable versions of Diagnostic Codes 7804 have been satisfied.  38 C.F.R. § 4.3 (2011).  Accordingly, a separate 10 percent rating is granted under Diagnostic Code 7804.

However, no further compensation is warranted for the scar.  Simply put, none of the evidence suggests that the scar was poorly nourished, with repeated ulceration, unstable, or otherwise causative of limitation of function, separate and apart from the underlying hallux valgus.  Nor does any of the evidence show that the scar occupied an area exceeding six square inches (39 square centimeters).  The Veteran did not report for VA scars examinations scheduled for May 2006, July 2006, and August 2007, see 38 C.F.R. § 3.655 (2011), and the other evidence of record provides no basis for a higher evaluation.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A separate 10 percent rating, but no more, is granted for a post-operative surgical scar, residual of right bunionectomy, subject to the law and regulations governing the award of monetary benefits.


REMAND

VA treatment records obtained in connection with the Board's July 2011 remand indicate that the Veteran retired from the U.S. Postal Service (USPS) on disability in 2009, and that he was then "battling" the Social Security Administration (SSA) for disability benefits as well.  Although the Veteran had multiple disabling conditions at that time, and the VA treatment records do not reflect the precise basis of his USPS and SSA disability claims, contemporaneous records indicate that the Veteran was reportedly able to stand no more than 15 minutes due to pain in his feet.  Thus, it seems reasonable that his disability claims could have been based, at least in part, on his service-connected bilateral hallux valgus.  Because the records from USPS and SSA could contain information pertinent to the issues remaining on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's reported application for SSA benefits, to include any medical records gathered in connection with his application.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  Ask the USPS to provide copies of any records in its possession pertaining to its consideration of the Veteran's reported application for disability retirement, to include any medical records gathered in connection with his application.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

3.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the appellant, and afford her an opportunity to respond.

Thereafter the claims file should be returned to the Board if in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


